UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


TIFFANY WASHINGTON,

              Plaintiff,

      v.                                             Civil Action No. 1:20-cv-01396 (CJN)

WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY,

              Defendant.


                                 MEMORANDUM OPINION

       Tiffany Washington worked as a police officer for the Washington Metropolitan Area

Transit Authority from September 24, 2001, until her termination on April 5, 2019. Compl. ¶ 11,

ECF No. 1. She was diagnosed with a disability that affects her “sleep, cognitive abilities,

concentration, anxiety, work efficiency, and focus.”       Id. ¶ 204.   Between 2016 and 2019,

Washington submitted at least three EEO complaints for alleged harassment, discrimination, and

retaliation. Id. ¶¶ 15–19. On May 26, 2020, she filed this action against WMATA, alleging sexual

harassment, gender discrimination, racial discrimination, retaliation, and disability discrimination

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (Title VII),

and the Rehabilitation Act of 1973. See generally Compl. Pending before the Court is WMATA’s

Motion to Dismiss or, in the alternative, for Summary Judgment. See generally Def.’s Mot. to

Dismiss, or in the Alternative, Mot. for Summ. J., ECF No. 5. Because Washington’s claims are

untimely, the Court grants WMATA’s Motion to Dismiss.




                                                 1
                                         I.      Background

        Washington’s Complaint formally lists five counts: four Title VII claims (for sexual

harassment, gender discrimination, racial discrimination, and retaliation) and a claim for disability

discrimination and denial of reasonable accommodation under Title VII and the Rehabilitation

Act. Compl. ¶¶ 146–209. Her Complaint also nods at potential GINA and ADA claims, but she

declines to address WMATA’s arguments regarding those claims, Pl.’s Mem. Supp. Opp’n to

Def.’s Mot. at 6, ECF No. 7 (“Pl.’s Opp’n”), which she instead refers to as “[c]laims not raised by

plaintiff,” Pl.’s Opp’n at 6.

        The Complaint describes a multitude of events that occurred between 2015 and 2019. See

generally Compl. The Court has tried to discern and summarize her allegations with as much

clarity as possible. As relevant here, Washington alleges that (1) she was sexually harassed by

various coworkers between February and May 2016, id. ¶ 20; (2) later that year, she was retaliated

against for reporting that harassment, id. ¶ 37; (3) up until her termination on April 5, 2019, the

chief of the Metro Transit Police Department, retaliated against her for reporting his discriminatory

and harassing conduct regarding her disability, id. ¶¶ 43–45; (4) between November 30, 2017, and

May 30, 2018, WMATA interfered with her use of family medical leave, id. ¶¶ 52–76; (5) in April

2018, she was forced to take a fit-for-duty exam without notice and was relieved of her firearm

even though no restrictions had been placed on her, id. ¶¶ 77–87; (6) in August 2018, her request

to extend her limited duty assignment was denied but other employees’ similar requests were

granted, id. ¶¶ 88–91; (7) between November 2016 and November 2018, she was subjected to a

hostile work environment, id. ¶¶ 92–111; (8) in November 2018, her request to work evenings

while receiving medical treatment was denied, but another employee was allowed to work

evenings, id. ¶¶ 112–120; (9) between January 2019 and March 2019, she was wrongfully



                                                 2
medically disqualified as a police officer, id. ¶¶ 121–133; and (10) she was wrongfully terminated

on April 5, 2019, id. ¶¶ 134–45.

       As required before bringing civil actions under Title VII or the Rehabilitation Act,

Washington first filed EEOC charges to report the various incidents described in her Complaint.

Compl. ¶¶ 15–19. She submitted three administrative charges; only the second and third charges

are relevant here. Id. Washington filed her second EEOC charge in October 2018; it alleged

discrimination on the basis of race, sex, and disability, as well as retaliation. Compl. ¶ 18; Def.’s

Mot. Ex. 2d Charge, ECF No. 5-8 (“2d Charge”). She amended that charge on April 25, 2019, to

add a claim for wrongful termination. Compl. ¶ 19; 2d Charge. After evaluation of her charge,

EEOC issued a right-to-sue letter on August 2, 2019. Def.’s Mot. Ex. 2d Right to Sue (“2d Right

to Sue”), ECF No. 5-9. Washington timely filed suit on the basis of the second charge on October

31, 2019, but Judge Kollar-Kotelly dismissed that complaint without prejudice for lack of service.

Pl.’s Opp’n at 2–3.

       Washington filed her third and final EEOC charge on September 16, 2019; it alleged

discrimination, harassment, and a hostile work environment on the basis of her disability, sex, race,

and in retaliation for her protected activity. Def.’s Mot. Ex. 3d Charge, ECF No. 5-11 (“3d

Charge”). EEOC again terminated the charge and issued another right-to-sue letter on February

13, 2020. Def.’s Mot. Ex. 3d Right to Sue, ECF No. 5-12 (“3d Right to Sue”). Washington brought

this suit on the basis of the third EEOC charge on May 26, 2020. See generally Compl.

                                         II.     Analysis

       WMATA argues that the Complaint should be dismissed because Washington failed to

bring administrative charges within 180 days of the alleged violations and failed to file suit within

90 days of receiving the relevant right-to-sue letter. Def.’s Mem. Supp. Mot. to Dismiss or for



                                                 3
Summ. J. at 10–16, ECF 5-1 (“Def.’s Mem.”).1 Washington responds that her claims are timely

because she filed suit within 90 days of receiving the third right-to-sue letter and because the third

EEOC charge was filed within 180 days of discrete or continuing actions forming the bases for her

claims. Pl.’s Opp’n at 9–17.

         Prior to bringing a civil action under Title VII or the Rehabilitation Act, an employee must

exhaust her administrative remedies by filing a charge of discrimination with EEOC within 180

days of the alleged discriminatory incident and file suit within 90 days of final administrative

action. Washington v. Washington Metro. Area Transit Auth., 160 F.3d 750, 752 (D.C. Cir. 1998);

McGary v. McHugh, 49 F. Supp. 3d 83, 86 (D.D.C. 2014) (Title VII claims); Koch v. White, 967

F. Supp. 2d 326, 332 (D.D.C. 2013) (Rehabilitation Act claims); 42 U.S.C. § 2000e–16(c). Courts

apply the 90-day time limit strictly and dismiss a suit for missing the deadline by even one day.

See, e.g., Woodruff v. Peters, 482 F.3d 521, 525 (D.C. Cir. 2007) (citing Wiley v. Johnson, 436 F.

Supp. 2d 91, 96 (D.D.C. 2006)); Harris v. U.S. Dep’t of Veterans Affairs, 126 F.3d 339 (D.C. Cir.

1997) (giving effect to complaint filed one day late only because defendant failed to raise

timeliness as affirmative defense); Smith v. Dalton, 971 F.Supp. 1, 2–3 (D.D.C. 1997) (suit filed

ninety-one days after final agency action is barred).

         The Court of Appeals has not addressed how subsequent administrative charges affect the

timeliness of charges previously alleged, but

         [c]harges addressed in stale decisions, those issued more than 90 days before filing
         of suit, may not form the basis of an employee’s Title VII lawsuit regardless of
         subsequent unexpired decisions. This is especially so when the employee presents
         an unexpired decision addressing charges that are identical to those addressed in
         the stale decision. Lo v. Pan Am. World Airways, Inc., 787 F.2d 827 (2d Cir. 1986).
         Similarly, an unexpired decision can only be the basis of a Title VII suit to the
         extent that it addresses charges different, if related, to those addressed in stale

1
 While the district court may consider materials outside the pleadings in deciding whether to grant a motion to dismiss
for lack of jurisdiction, the court must still accept all of the factual allegations in the complaint as true. Jerome Stevens
Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

                                                             4
         decisions. Dowdell v. Sunshine Biscuits, Inc., 90 F.R.D. 107, 115–16 (M.D. Ga.
         1981); Bill v. Berkely United Sch. Dist., No. 03–4091, 2004 WL 2075447, at *7–8
         (N.D. Cal. Sept.16, 2004). This makes sense, because “the time limitations of [Title
         VII] would be meaningless” if “potential Title VII plaintiffs could evade those
         requirements simply by seeking additional Notices of Right to Sue whenever they
         pleased.” Lo, 787 F.2d at 827.

Price v. Greenspan, 374 F. Supp. 2d 177, 184 (D.D.C. 2005), aff’d sub nom. Price v. Bernanke,

470 F.3d 384 (D.C. Cir. 2006).

         Washington filed suit on the basis of her second EEOC charge (and the second right-to-sue

letter) on October 31, 2019. Pl.’s Opp’n at 2–3. Judge Kollar-Kotelly dismissed that complaint

without prejudice on February 3, 2020. Id. The Complaint here was filed 113 days later. See

generally Compl. Any charges contained in her second EEOC charge are untimely because the

Complaint here was not filed within 90 days of the second right-to-sue letter (and even if the prior

action somehow tolled that period, Washington waited 113 days from the dismissal of the prior

action to the filing of this one).

         The third EEOC charge did not somehow revive those charges.2 Price, 374 F. Supp. 2d at

184. While Washington argues that her third charge contains new charges “including, but not

limited to, actions or events that were recorded in three additional pages of an affidavit,” Pl.’s

Opp’n at 16, claims arising from those actions are timely only if those actions occurred within 180

days of the EEOC charge (i.e., on or after March 20, 2019), see 42 U.S.C. § 2000e-5(e)(1);

Washington, 160 F.3d at 752. But all of the actions Washington identifies that were included only

in her third charge occurred much longer ago, on or around March 1, 2018, April 30, 2018, and

between December 16, 2018, and January 6, 2019. Pl.’s Opp’n at 16. And as for Washington’s


2
 Moreover, this action might be time-barred because it was filed more than 90 days after Washington received her
copy of the third right-to-sue letter. See Nkengfack v. Am. Ass’n of Retired Persons, 818 F. Supp. 2d 178, 181 (D.D.C.
2011) (courts presume letter received within three to five days of issuance). The Parties dispute the date on which
Washington received the third letter, but the Court need not resolve that dispute because Washington’s third EEOC
charge did not raise timely claims. See discussion infra Part II.

                                                          5
contention that her termination claim was newly added to the third charge, that is not the case—as

evidenced by the fact that her second (albeit amended) charge includes a claim for her “wrongful

termination.” 2d Charge.

       Washington’s final argument is that her third EEOC charge includes claims that are timely

under the so-called “continuing violation” doctrine, Pl.’s Opp’n at 17, which permits a plaintiff to

sue for “the entirety of a series of actions so long as they are interconnected and at least one of

them fell within the statutory period,” Barrett v. Chreky, 634 F. Supp. 2d 33, 36 (D.D.C. 2009)

(quoting Amtrak v. Morgan, 536 U.S. 101 (2002)). The continuing violation doctrine typically

applies to patterns of behavior which create a hostile work environment and not to “discrete

actions” such as termination. Id. But even if that doctrine applied here, the continuing violation

doctrine depends on at least one alleged incident taking place during the statutory period. See id.

The only incident alleged in Washington’s third EEOC charge that occurred within the statutory

period was her termination on April 5, 2019, 3d Charge, and that incident had already been raised

in her second charge, 2d Charge. Washington has therefore failed to timely charge and bring suit

on any of her claims.

                                         III.    Conclusion

       The claims contained in Washington’s Complaint are untimely and the Court therefore

grants WMATA’s Motion to Dismiss. An Order will be entered contemporaneously with this

Memorandum Opinion.



DATE: March 31, 2021
                                                             CARL J. NICHOLS
                                                             United States District Judge




                                                 6